Exhbit 10.3

EXCHANGE AGREEMENT

 

THIS AGREEMENT, dated as of April 13, 2010, is entered into by and between WORLD
SERIES OF GOLF, INC. (the “Company”) and AUGUSTINE FUND, L.P. (“Augustine”).

 

WITNESSETH:

 

WHEREAS, Augustine holds certain debt of the Company attached hereto as Exhibit
A, totaling Two Hundred Thousand Dollars ($200,000), which was originally
acquired by Green Life, Inc. (the “Original Debt”); and

 

WHEREAS, Augustine is willing to exchange the Original Debt for the Convertible
Debenture of the Company in the form attached hereto (the “Debenture”).

 

NOW, THEREFORE, in consideration for the foregoing, the parties hereto agree as
follows:

 

1.

Augustine and the Company hereby agree to exchange the Original Debt for the
Debenture. Thus, concurrently with the execution of this Agreement, Augustine
shall deliver to the Company, the Original Debt and the Company shall execute
and deliver to Augustine an original, executed Debenture.

 

2.

Augustine represents and warrants to, and covenants and agrees with, the Company
as follows:

 

 

a.

Augustine is exchanging the Original Debt for the Debenture for its own account
for investment only and not with a view towards the public sale or distribution
thereof and not with a view to or for sale in connection with any distribution
thereof.

 

 

b.

Augustine is (i) an "accredited investor" as that term is defined in Rule 501 of
the General Rules and Regulations under the 1933 Act by reason of Rule
501(a)(3), and (ii) experienced in making investments of the kind described in
this Agreement and the related documents, (iii) able, by reason of the business
and financial experience of its officers (if an entity) and professional
advisors (who are not affiliated with or compensated in any way by the Company
or any of its affiliates or selling agents), to protect its own interests in
connection with the transactions described in this Agreement, and the related
documents, and (iv) able to afford the entire loss of its investment in the
Debenture.

 

3.

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Illinois. A facsimile transmission of this signed Agreement
shall be legal and binding on all parties hereto. This Agreement may be signed
in one or more counterparts, each of which shall be deemed an original. The
headings of this Agreement are for convenience of reference and shall not form
part of, or affect the interpretation of, this

 


--------------------------------------------------------------------------------



 

Agreement. If any provision of this Agreement shall be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction. This Agreement may
be amended only by an instrument in writing signed by the party to be charged
with enforcement. This Agreement, and the Debenture attached hereto, contains
the entire agreement of the parties with respect to the subject matter hereto,
superseding all prior agreements, understandings or discussions.

 

IN WITNESS WHEREOF, the Company and Augustine have caused this Agreement to be
executed by their duly authorized representatives on the date as first written
above.

 

 

 

WORLD SERIES OF GOLF, INC.

      By: /s/ Joseph F. Martinez                          Name: Joseph F.
Martinez
Title: Chief Executive Officer

  

 

AUGUSTINE FUND, L.P.

      By: /s/ Thomas F. Duszynski                  Name: Thomas F. Duszynski
Title: Chief Financial Officer

 

 

 

2

--------------------------------------------------------------------------------